RAMIREZ, J.
Appellant Ana Cabrera, the plaintiff in an automobile negligence case, appeals the denial of her motion for additur for her past medical expenses. Because Cabrera elicited evidence at trial that her expenses were reasonable and necessary, and the evidence was unrefuted, we reverse.
Cabrera sought past medical expenses of $16,676. The jury awarded $7,697 for the hospital and diagnostic bills, but awarded nothing for the doctor or therapy bills. Her treating orthopedist, Dr. Aaron Born-stein, testified that her medical bills were reasonable and necessary. This testimony went unchallenged, as Dr. Bornstein was never cross-examined regarding the reasonableness or necessity of the treatment.
Dr. Bornstein was an integral part of the diagnostic process. It was he who determined what diagnostic tests were needed, and he evaluated and interpreted the diagnostic tests in order to determine treatment. Thus, the jury had no basis to deny Cabrera payment for his services and at the same time award payment for diagnostic tests.
The defendant’s medical experts never testified that her medical bills were not reasonable and necessary. The defendant’s orthopedist, Dr. Salvador Ramirez, testified that Cabrera suffered a sprain of her neck and back which could be treated with ice for a slight injury or, for a more severe injury, treatment could consist of up to three months of physical therapy. However, he never commented on whether the treatment which Cabrera received was unreasonable or unnecessary. His only opinion was that she did not need any future medical care. He also testified that as part of a diagnosis, he routinely reviewed MRIs and any other tests necessary for diagnosis.
The amount a jury awards must bear a reasonable relation to the amount of damages proved. See § 768.74(5)(d), Fla. Stat. (2000). In light of the facts and circumstances presented to. the jury in this case, the past medical expenses awarded to Cabrera were clearly inadequate and the trial court should have granted the motion for additur.
Reversed and remanded with directions to grant the motion for additur.